DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Note
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP § 2123.
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119 (a)-(d).	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-9 and 10-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the zone 6corresponding to the received write request" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 and 15 recites the limitation "the zone 6corresponding to the received read request" in lines 4 and 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 and 15 recites the limitation "the read operation corresponding to the write request" in lines 3 and 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation “the host interface layer is configured to manage the logical write pointer, and the flash translation layer is configured to manage the logical write pointer and the physical write pointer”. It is unclear how both the host interface and flash translation layer manage the logical write pointer simultaneously. The specification is silent on how the responsibility of managing is shared by the two layers.
Claims 4-9, 11-12, 14, and 16-17 depend on a rejected claim and inherent the same issues and are therefore rejected for the same reasoning.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 3-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Helmick (US 20210334203 A1).

With regards to claim 1, Helmick teaches
A memory system including a plurality of data storage zones, ([Helmick abstract] NVM unit comprises a plurality of zones) comprising:
a memory device including a plurality of memory blocks corresponding to a plurality of zones for storing data; ([Helmick 0006] nonvolatile storage unit is divided into a plurality of zones comprising a plurality of erase blocks) and
a memory controller coupled to the memory device and configured to control the memory device in performing a write operation in the memory device, ([Helmick abstract] storage device comprises a controller)
wherein the memory controller is configured to:
upon performing a write operation corresponding to a write request received from a host, ([Helmick 0002, 0031] controller of the SSD receives a command to read or write data from a host device to a memory device) update a logical write pointer and a physical write pointer associated with a zone that is targeted to perform the write operation corresponding to the write request received from the host, ([Helmick 0034, 0036, 0045, Fig. 2A] As data is written to a zone 206, a write pointer 210 is advanced or updated to point to or to indicate the next available block in the zone 206 to write data to. After the data associated with the write command has been written to the zone 206, a write pointer 210 is updated to point to the next LBA available for a host write (i.e., the completion point of the first write). Corresponding to Applicant’s definition of logical write pointer and physical write pointer, see instant application [0086]) 
update a physical write pointer associated with the zone that is targeted to perform the write operation corresponding to an internal write command issued by the memory controller ([Helmick abstract, 0036, 0040, 0061] the write pointer 210 indicates where the subsequent write to the zone 206 will begin. Subsequent write commands are 'zone append' commands, where the data associated with the subsequent write command appends to the zone 206 at the location the write pointer 210 is indicating as the next starting point. (Corresponding to Applicant’s definition of physical write pointer, see instant application [0086]) The L2P tables comprise pointers that point to each physical location of the data within the NVM 110. The physical location of the data is mapped in a logical array, such that the pointer address array comprises the location mapped from die to NAND location.).
	Helmick does not explicitly teach and upon performing a write operation corresponding an internal write command internally issued by the memory controller. Helmick discloses the controller is further configured to write second data associated with one or more second commands sequentially to a second erase block in the first zone, update the first logical to physical address table stored in the volatile memory unit, wherein updating the logical to physical table comprises associating the pointed to the first zone and the second data, and identify a second logical block address of the second data ([Helmick 0087]). Helmick additionally discloses subsequent write commands are 'zone append' commands, Zone management (ZM) commands ([Helmick 0036, 0037, 0044]). A person having ordinary skill in the art would appreciate that these are all internal commands associated to the write process being carried out by the controller.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Helmick before him or her to identify the commands being carried out by the controller as part of the write process as internal write commands. The suggestion and/or motivation for doing so would be that applicant is free to be his or her own lexicographer, see MPEP § 2173.05(a). 

With regards to claim 3, Helmick teaches
The memory system based on claim 1, wherein the memory controller is configured to, upon receiving a write request from the host, compare a logical write pointer and a physical write pointer of the zone corresponding to the received write request with each other and process the write request based on a result of the comparison ([Helmick 0035-0036, Figs. 2A, 4] the write pointer 210 indicates where the subsequent write to the zone 206 will begin, Each zone 206 may have its own write pointer 210. Thus, when a write command is received, a zone is identified by its ZSLBA, and the write pointer 210 determines where the write of the data begins within the identified zone).

With regards to claim 4, Helmick teaches
The memory system based on claim 3, wherein, when addresses indicated by the logical write pointer and the physical write pointer match each other, the memory controller is configured to determine whether the logical write pointer has reached a size of the zone and process the write request based on a result of the determination ([Helmick 0040] Once an active zone is full,
the zone switches to the full state. A full zone is one that is completely filled with data, and has no more available sectors or LBAs to write data to (i.e., WP=zone capacity (ZCAP)). In a full zone, the write pointer points to the end of the writeable capacity of the zone.).

With regards to claim 5, Helmick teaches
The memory system based on claim 4, wherein, when the logical write pointer has reached the size of the zone, the memory controller is configured to provide, to the host, a message indicating that the zone that is targeted to perform the write operation corresponding to the write request received from the host is full ([Helmick 0030, 0037] The storage device 200 may present the ZNS 202 view to a host device. FIG. 2B illustrates a state diagram 250 for the ZNS 202 of the storage device 200. FIG. 2B illustrates a state diagram 250 for the ZNS 202 of FIG. 2A. In the state diagram 250, each zone may be in a different state, such as empty, active, full, or offline).

With regards to claim 6, Helmick teaches
The memory system based on claim 4, wherein, when the logical write pointer has not reached the size of the zone, the memory controller is configured to perform a data write operation corresponding to the write request ([Helmick 0033] Data may be written to one zone 206 at a time until a zone 206 is full, or to multiple zones 206 such that multiple zones 206 may be partially full).

With regards to claim 7, Helmick teaches
The memory system based on claim 3, wherein, when addresses indicated by the logical write pointer and the physical write pointer do not match each other, the memory controller is configured to determine whether the physical write pointer has reached a size of the zone and process the write request based on a result of the determination ([Helmick 0040] Once an active zone is full, the zone switches to the full state. A full zone is one that is completely filled with data, and has no more available sectors or LBAs to write data to (i.e., WP=zone capacity (ZCAP)). In a full zone, the write pointer points to the end of the writeable capacity of the zone.).

With regards to claim 8, Helmick teaches
The memory system based on claim 7, wherein, when the physical write pointer has reached the size of the zone, the memory controller is configured to provide, to the host, a message indicating that the zone that is targeted to perform the write operation corresponding to the write request received from the host is full ([Helmick 0030, 0037] The storage device 200 may present the ZNS 202 view to a host device. FIG. 2B illustrates a state diagram 250 for the ZNS 202 of the storage device 200. FIG. 2B illustrates a state diagram 250 for the ZNS 202 of FIG. 2A. In the state diagram 250, each zone may be in a different state, such as empty, active, full, or offline).

With regards to claim 9, Helmick teaches
The memory system based on claim 7, wherein, when the physical write pointer has not reached the size of the zone, the memory controller is configured to perform a data write operation corresponding to the write request ([Helmick 0033] Data may be written to one zone 206 at a time until a zone 206 is full, or to multiple zones 206 such that multiple zones 206 may be partially full).

With regards to claim 10, Helmick teaches
The memory system based on claim 1, wherein the memory controller is configured to, upon receiving a data read request and a corresponding read address from a host, compare a logical write pointer and a physical write pointer of the zone corresponding to the received read request with each other and process the read request based on a result of the comparison ([Helmick 0070-0071] the controller 108 utilizes the L2P table to find the location of the relevant LBA associated with the physical address of the data to be read. Since the pointers are consolidated to each zone, a pointer may reference a first or starting physical address of a first zone, a first or starting physical address of a second zone, and so-forth. Thus, each zone would have one pointer that could be utilized to read data in any of the erase blocks of the zone).

With regards to claim 11, Helmick teaches
The memory system based on claim 10, wherein, when addresses indicated by the logical write pointer and the physical write pointer match each other, the memory controller is configured to perform a read operation based on the read address ([Helmick 0071-0072] The
controller 108 utilizes the pointer associated with the first zone 350 and incorporates an erase block offset of 1 and the appropriate wordline, page, and slot or NAND location
offsets to obtain the target LBA associated with a first read command for the second erase block EBl 300b of the first zone 350. The data within each zone can be found calculating various offsets.).

With regards to claim 12, Helmick teaches
The memory system based on claim 10, wherein, when addresses indicated by the logical write pointer and the physical write pointer do not match each other, the memory controller is configured to calculate a valid read address from the read address based on a valid page table, and perform a read operation based on the calculated valid read address ([Helmick 0063] when searching for a NAND location or a slot due to a first read command being received, such as to read data stored in the fourth slot 102, the controller 108 utilizes the L2P table to find the location of the relevant LBA associated with the physical address of the data to be read).

With regards to claim 13, Helmick teaches
The memory system based on claim 12, wherein the valid page table includes information ([Helmick abstract, 0039, 0063 Fig. 4] comprises a logical to physical address (L2P) table for the plurality of zones)  indicating whether data in each page stored in the zone that is targeted to perform the read operation corresponding to the write request received from the host is user data received from the host or dummy data that fills empty spaces in the zone ([Helmick 0037, 0039] An empty zone switches to an open and active zone once a write is scheduled to the zone or if the zone open command is issued by the host. The data received from the host device with a write command or zone append command may be programmed to an open erase block that is not currently filled with prior data.).

Claim(s) 2, 14, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Helmick (US 20210334203 A1) as applied to claim 1 above, and further in view of Kanno (US 20210255803 A1).

With regards to claim 2, Helmick teaches
The memory system based on claim 1, wherein the write operation corresponding to the internal write command is a data write operation performed to fill empty spaces in the zone that is targeted to perform the write operation corresponding to the write request received from the host ([Helmick 0037, Fig. 2B] An empty zone switches to an open and active zone once a write is scheduled to the zone) .
Helmick does not explicitly teach by a flash translation layer of the memory controller. Helmick does disclose the NVM may comprise a plurality of flash memory devices ([Helmick 0025]).
Kanno teaches by a flash translation layer of the memory controller ([Kanno 0098] The controller 4 can function as a flash translation layer (FTL) configured to execute data management and block management of the NAND flash memory 5).
Helmick and Kanno are analogous art because they are from the same field of endeavor in storage systems. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Helmick and Kanno before him or her to modify the controller of Helmick to include the flash translation layer of Kanno, thereafter the controller is connected to the flash translation layer. The suggestion and/or motivation for doing so would be obtaining the advantage of allowing the controller to allow for address mapping and management of the connected flash devices as suggested by Kanno. It is known to use Flash Translation Layer (FTL) as a component of controllers to maps Logical Block Addresses (LBA) from the host to Physical Block Addresses (PBA) on flash devices. Therefore, it would have been obvious to combine Helmick with Kanno to obtain the invention as specified in the instant application claims.

With regards to claim 14, Helmick teaches
The memory system based on claim 13, wherein the memory controller is configured to calculate the valid read address from the read address depending on an offset based ([Helmick 0071-0072] The controller 108 utilizes the pointer associated with the first zone 350 and incorporates an erase block offset of 1 and the appropriate wordline, page, and slot or NAND location offsets to obtain the target LBA associated with a first read command for the second erase block EBl 300b of the first zone 350. The data within each zone can be found calculating various offsets.). 
Helmick  does not explicitly teach on the dummy data included in the valid page table.
Kanno teaches on the dummy data included in the valid page table ([Kanno 0079, 0258] the amount of the data ( dummy data) other than the user data).
Helmick and Kanno are analogous art because they are from the same field of endeavor in storage systems. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Helmick and Kanno before him or her to modify the controller of Helmick to include the dummy data of Kanno, thereafter the controller is connected to dummy data. The suggestion and/or motivation for doing so would be obtaining the advantage of allowing the controller to increase speed of writing into the zone as suggested by Kanno. Therefore, it would have been obvious to combine Helmick with Kanno to obtain the invention as specified in the instant application claims.

	

With regards to claim 18, Helmick teaches
The memory system based on claim 1, wherein the memory controller comprises:
a host interface layer configured to receive a write request or a read request from the host; ([Helmick 0020, Fig. 1] the host device 104 may communicate with the storage device 106 via an interface 114).
Helmick does not explicitly teach and a flash translation layer configured to control the write operation corresponding an internal write command internally issued by the memory controller. Helmick does disclose the NVM may comprise a plurality of flash memory devices ([Helmick 0025]).
	Kanno teaches and a flash translation layer configured to control the write operation corresponding an internal write command internally issued by the memory controller ([Kanno 0098] The controller 4 can function as a flash translation layer (FTL) configured to execute data management and block management of the NAND flash memory 5).
Helmick and Kanno are analogous art because they are from the same field of endeavor in storage systems. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Helmick and Kanno before him or her to modify the controller of Helmick to include the flash translation layer of Kanno, thereafter the controller is connected to the flash translation layer. The suggestion and/or motivation for doing so would be obtaining the advantage of allowing the controller to allow for address mapping and management of the connected flash devices as suggested by Kanno. It is known to use Flash Translation Layer (FTL) as a component of controllers to maps Logical Block Addresses (LBA) from the host to Physical Block Addresses (PBA) on flash devices. Therefore, it would have been obvious to combine Helmick with Kanno to obtain the invention as specified in the instant application claims.

With regards to claim 19, Helmick in view of Kanno teaches
The memory system based on claim 18, wherein the host interface layer is configured to manage the logical write pointer, ([Helmick 0022, 0037, 0045] The interface 114 of the storage device 106 may include one or both of a data bus for exchanging data with the host device 104 and a control bus for exchanging commands with the host device 104. The interface 114 may operate in accordance with any suitable protocol. Where once a write is scheduled to the zone or if the zone open command is issued by the host)  and the flash translation layer is configured to manage the logical write pointer and the physical write pointer ([Kanno 0098] The controller 4 can function as a flash translation layer (FTL)).

With regards to claim 20, Helmick in view of Kanno teaches
The memory system based on claim 18, wherein the memory controller further comprises a memory component, the memory component comprising: ([Helmick abstract] The storage device comprises a controller, random-access memory (RAM), and a NVM unit, where in the NVM unit comprises a plurality of zones)
a write buffer configured to store write data received from the host; ([Helmick 0021, 0029] The controller 108 comprises a zone management 120 and a buffer (not shown). The controller 108 temporarily stores the data associated with the write command in the buffer (not shown)) and
a valid page table including information ([Helmick abstract, 0039, 0063 Fig. 4] comprises a logical to physical address (L2P) table for the plurality of zones)  indicating whether data in each page stored in at least one of the plurality of zones is user data received from the host or dummy data that fills empty spaces in the zone ([Helmick 0037, 0039] An empty zone switches to an open and active zone once a write is scheduled to the zone or if the zone open command is issued by the host. The data received from the host device with a write command or zone append command may be programmed to an open erase block that is not currently filled with prior data.).

Allowable Subject Matter
Claims 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and all 112 issues rejections addressed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Regarding zoned namespaces and write pointers.
US 20220188020 A1
US 11126378 B1
US 20220188223 A1
US 20210374067 A1
US 20210089217 A1
US 20170075807 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO A GRULLON whose telephone number is (571)272-8318. The examiner can normally be reached Monday - Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571)270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCISCO A GRULLON/            Primary Examiner, Art Unit 2132